Name: Commission Directive 2002/36/EC of 29 April 2002 amending certain Annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: environmental policy;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 2002-05-03

 Avis juridique important|32002L0036Commission Directive 2002/36/EC of 29 April 2002 amending certain Annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 116 , 03/05/2002 P. 0016 - 0026Commission Directive 2002/36/ECof 29 April 2002amending certain Annexes to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2002/28/EC(2), and in particular the second paragraph, subparagraphs (c) and (d) of Article 14, thereof,Whereas:(1) Measures should be taken to protect the Community against Anisogramma anomala (Peck) E. MÃ ¼ller, Anoplophora glabripennis (Motschulsky) and Naupactus leucoloma Boheman, harmful organisms which have not hitherto been known to occur in the Community.(2) The current provisions against Liriomyza bryoniae (Kaltenbach) should be modified by restricting them to protected zones in Ireland and the United Kingdom (North Ireland) where it has been determined that this organism is not present.(3) The list of host plants of Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess) should be modified to take into account of the updated information on the relationship between these harmful organisms and their host plants.(4) Due to continued interceptions of Bemisia tabaci Genn., Liriomyza sativae (Blanchard), Amauromyza maculosa (Malloch), Liriomyza huidobrensis (Blanchard), Liriomyza trifolii (Burgess) and Thrips palmi Karny on commodities, the current provisions on protective measures against the introduction into and spread within the Community, with a view to ensuring more effective protection, should be improved.(5) These improved protective measures should include the use of a plant passport for plants or plant products originating in the Community and a phytosanitary certificate for plants or plant products originating in third countries.(6) The current provisions against beet necrotic yellow vein virus should be modified in order to reflect the conclusions of a Commission Working Group having assessed the phytosanitary risk associated with this harmful organism in the relevant protected zones recognised in the Community.(7) The current provisions against Tilletia indica Mitra should be modified to take into account of the updated information on the presence of this harmful organism in South Africa.(8) The incorrect listing of Malta and Cyprus as non-European countries should be rectified in Annex IV, Part A, Section I, point 34, and Annex V, Part B, Section I, point 7(b), to Directive 2000/29/EC.(9) The amendments are in accordance with the requests of the Member States concerned.(10) Therefore the relevant annexes to Directive 2000/29/EC should be amending accordingly.(11) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes I, II, IV and V to Directive 2000/29/EC are hereby amended as indicated in the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 1 April 2003. They shall forthwith inform the Commission thereof.When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. The Member States shall immediately communicate to the Commission the main provisions of domestic law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof.Article 3This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 29 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 77, 20.3.2002, p. 23.ANNEX1. In Annex I, Part A, Section I(a), a new point is added after point 4: "4.1. Anoplophora glabripennis (Motschulsky)"2. In Annex I, Part A, Section I(a), a new point is added after point 16: "16.1. Naupactus leucoloma Boheman"3. In Annex I, Part A, Section II(a), points 4, 5 and 6 are deleted.4. In Annex I, Part B(a), a new point is added after point 3: >TABLE>5. In Annex II, Part A, Section I(c), the following point is added after point 1: >TABLE>6. In Annex II, Part A, Section II(a), the following points are added after point 7: >TABLE>7. In Annex IV, Part A, Section I, a new point is added after point 11.2: >TABLE>8. In Annex IV, Part A, Section I, points 32.1, 32.2 and 32.3 are replaced by the following: >TABLE>9. In Annex IV, Part A, Section I, point 34, the text in the left-hand column is replaced by the following: >TABLE>10. In Annex IV, Part A, Section I, points 36.1 and 36.2 are replaced by the following: >TABLE>11. In Annex IV, Part A, Section I, point 40, the text in the right hand column is replaced by the following: >TABLE>12. In Annex IV, Part A, Section I, point 45 is replaced by the following: >TABLE>13. In Annex IV, Part A, Section I, point 45.1 is renumbered as 45.3.14. In Annex IV, Part A, Section I, point 46, the reference to Annex IV(A)(I)(45.2) and (45.3) in the right hand column is added.15. In Annex IV, Part A, Section I, points 53 and 54, "South Africa" is inserted after "Pakistan" in the left hand column.16. In Annex IV, Part A, Section II, point 23 is replaced by the following: >TABLE>17. In Annex IV, Part B, point 20.2 is replaced by the following: >TABLE>18. In Annex IV, Part B, point 22 is replaced by the following: >TABLE>19. In Annex IV, Part B, point 24 is replaced by the following: >TABLE>20. In Annex IV, Part B, point 25.1 is deleted.21. In Annex IV, Part B, point 25.2 is replaced by the following: >TABLE>22. In Annex IV, Part B, point 26 is replaced by the following: >TABLE>23. In Annex IV, Part B, point 30, the text in the central column is replaced by the following: "(a) The machinery shall be cleaned and free from soil and plant debris when brought in on places of production where beets are grown,or(b) the machinery shall come from an area where BNYVV is known not to occur"24. In Annex V, Part A, Section I, point 2.1, the following is added: "and other plants of herbaceous species, other than plants of the family Gramineae, intended for planting, and other than bulbs, corms, rhizomes, seeds and tubers"25. In Annex V, Part A, Section II, point 1.6 is replaced by the following: "1.6. Plants of Beta vulgaris L., intended for industrial processing"26. In Annex V, Part A, Section II, point 1.7 is replaced by the following: "1.7. Soil from beet and unsterilised waste from beet (Beta vulgaris L.)"27. In Annex V, Part A, Section II, point 2.1 is replaced by the following: "2.1. Plants of Begonia L., intended for planting, other than corms, seeds, tubers, and plants of Euphorbia pulcherrima Willd., Ficus L. and Hibiscus L., intended for planting, other than seeds"28. In Annex V, Part B, Section I, point 2 is replaced by the following: "- Castanea Mill., Dendranthema (DC) Des. Moul., Dianthus L., Gypsophila L., Pelargonium l'Herit. ex Ait, Phoenix spp., Populus L., Quercus L., Solidago L. and cut flowers of Orchidaceae,- conifers (Coniferales),- Acer saccharum Marsh., originating in North American countries,- Prunus L., originating in non-European countries,- cut flowers of Aster spp., Eryngium L., Hypericum L., Lisianthus L., Rosa L. and Trachelium L., originating in non-European countries,- leafy vegetables of Apium graveolens L. and Ocimum L."29. In Annex V, Part B, Section I, point 3, in the first indent, the following is added: "Momordica L. and Solanum melongena L."30. In Annex V, Part B, Section I, point 7(b), the text is replaced by the following: "Soil and growing medium, attached to or associated with plants, consisting in whole or in part of material specified in (a) or consisting in part of any solid inorganic substance, intended to sustain the vitality of the plants, originating in:- Cyprus, Malta, Turkey,- Belarus, Estonia, Georgia, Latvia, Lithuania, Moldova, Russia, Ukraine,- non-European countries, other than Algeria, Egypt, Israel, Libya, Morocco, Tunisia"31. In Annex V, Part B, Section II, point 1 is replaced by the following: "1. Plants of Beta vulgaris L., intended for industrial processing"32. In Annex V, Part B, Section II, point 2 is replaced by the following: "2. Soil from beet and unsterilised waste from beet (Beta vulgaris L.)"